


Exhibit 10.9

 

EXCLUSIVE SERVICE AGREEMENT

 

THIS EXCLUSIVE SERVICE AGREEMENT, including all appendices hereto and as may be
amended from time to time (this “Agreement”), is made and entered into effective
as of the 19th day of December, 2014 (the “Effective Date”), by and between
Howmedica Osteonics Corp., also referred to as Stryker Orthopaedics (“Stryker”),
a New Jersey corporation, having a place of business at 325 Corporate Drive,
Mahwah, New Jersey 07430 and Osiris Therapeutics, Inc. (“Osiris”), a Maryland
corporation, having a place of business at 7015 Albert Einstein Drive, Columbia,
Maryland 21046.  Stryker and Osiris are sometimes referred to herein,
individually, as a “Party” and, collectively, as the “Parties.”

 

WHEREAS, Osiris develops, processes and distributes human tissue allografts for
medical use, including its proprietary OvationOS® viable bone matrix allograft;

 

WHEREAS, Stryker, together with its Affiliates (as defined below), develops,
manufactures, distributes and sells a wide range of medical technology products
and services, including products and services for use in orthopaedic surgery;
and

 

WHEREAS, Osiris wishes to appoint Stryker as its exclusive (to the extent
provided below), worldwide marketer and promoter of the Allograft Services (as
defined below), and Stryker wishes to accept such appointment, all subject to
and in accordance with the terms and conditions of this Agreement.

 

NOW THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows.

 

ARTICLE I
CERTAIN DEFINITIONS

 

1.1                               “Act” means the United States Federal Food,
Drug and Cosmetic Act, as amended to date and as may be further amended from
time to time during the Term, and the regulations promulgated with respect
thereto.

 

1.2                               “Affiliate” means, with respect to any
particular Person, any other Person controlling, controlled by or under common
control with such Person.  For purposes of this definition, “control” (including
the terms “controlling,” “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and such “control”
will be presumed if any Person owns 50% or more of the voting capital stock or
other ownership interests, directly or indirectly, of any other Person.

 

1.3                               “Allograft” means:  (i) Osiris’s OvationOS®
viable bone matrix allografts and (ii) any extensions, improvements and next
generation versions of and other modifications to any such allograft for use in
the Field of Use, whether or not provided under the OvationOS® name, and whether
or not acquired, processed, preserved, controlled, stored, transported, or
distributed in the same manner as OvationOS®.

 

1.4                               “Allograft Services” means the acquisition,
processing, preservation, quality control, storage, transportation, and
distribution of the Allografts.

 

1.5                               “Bio4 Mark” means any Mark that incorporates
the term “Bio4” or any other term that is confusingly similar to or derived from
the term “Bio4.”

 

1.6                               “Change of Control” means, with respect to a
Party, the consummation of any transaction or series of related transactions
that result in: (i) the direct or indirect acquisition of more than fifty
percent (50%) of any class of equity securities of a Party (or of any Affiliate
that directly or indirectly controls such Party), (ii) the direct or indirect
acquisition of all or substantially all assets of a Party (or of any Affiliate
that directly or indirectly controls

 

--------------------------------------------------------------------------------


 

such Party), (iii) the direct or indirect acquisition of all or substantially
all assets of any line of business (which is materially related to this
Agreement) of such Party (or of any of its Affiliates) or (iv) merger,
consolidation, share exchange, business combination, recapitalization,
liquidation, dissolution or similar transaction involving such Party (or any
Affiliate that directly or indirectly controls such Party) that if consummated
would result in a Person or “group” (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended) beneficially owning more than fifty
percent (50%) of any class of equity securities of such Party (or of any
Affiliate that directly or indirectly controls such Party).

 

1.7                               “Confidential Information” means any and all
proprietary and/or confidential information of a Party or any of its Affiliates
(the “Disclosing Party”) including trade secrets, technical information,
intellectual property, business information, sales information, inventions,
developments, discoveries, know-how, methods, techniques, data, processes, and
other information) that the other Party (the “Receiving Party”) has access to or
receives in connection with this Agreement, whether furnished in any form,
including written, verbal, visual, electronic or in any other media or manner. 
Notwithstanding the foregoing, “Confidential Information” does not include any
information that is:  (i) rightfully known to the Receiving Party prior to
receipt from the Disclosing Party, and not subject to any obligation of
confidentiality; (ii) rightfully obtained from a third party authorized to make
such a disclosure, and not subject to any obligation of confidentiality;
(iii) independently developed by the Receiving Party; (iv) available to the
public without restrictions or (v) approved for disclosure with the prior,
written approval of the Disclosing Party.  The Receiving Party shall not be
relieved of its obligations as to any Confidential Information which is
specific, merely because such specific Confidential Information is contained in
general information falling within one or more of the above categories.

 

1.8                               “Copyrights” shall mean any and all rights in
and to works of authorship and rights associated with works of authorship
subject to protection under copyright law, whether or not registered, throughout
the world, including without limitation:  (i) copyrights, rights in and to
copyright applications, and copyright registrations issued or filed throughout
the world; and (ii) Moral Rights.

 

1.9                               “Customer” means any purchaser of the
Allograft Services.

 

1.10                        “Exclusivity Period” means the Initial Exclusivity
Period and any Extended Exclusivity Period.

 

1.11                        “Extended Exclusivity Period” means, to the extent
Stryker elects to extend the exclusive rights granted to it under this Agreement
in accordance with Section 2.3(b) below, the period that begins upon expiration
of the Initial Exclusivity Period and ends four (4) years thereafter (or, if
earlier, on the effective date of any earlier termination of this Agreement).

 

1.12                        “FDA” means the United States Food and Drug
Administration, or any successor agency having the same or similar authority.

 

1.13                        “Field of Use” means all surgical applications,
including spine surgery, trauma surgery, extremity surgery, cranial surgery and
foot and ankle surgery, and all of their respective osteogenic applications.

 

1.14                        “First Commercial Sale Date” means the date of the
first Service Order for Allograft Services.

 

1.15                        “Initial Exclusivity Period” means the period that
begins on the First Commercial Sale Date and ends four (4) years thereafter (or,
if earlier, on the effective date of any earlier termination of this Agreement).

 

1.16                        “Initial Payment Trigger Date” means the date on
which Osiris provides Stryker with a copy of a fully-executed agreement between
Osiris and NuVasive, Inc. (“NuVasive”), in a form reasonably acceptable to
Stryker (and Stryker agrees not to unreasonably withhold, condition, or delay
acceptance of the same), which agreement (the “NuVasive — Osiris Agreement”)
contains terms and conditions that are consistent in all material respects with
the proposed terms and conditions set forth in that certain “Term Sheet —
Covenant Not to Sue” between NuVasive and Osiris dated December 18, 2014.

 

--------------------------------------------------------------------------------


 

1.17                        “Intellectual Property Rights” shall mean and
include any and all procedures, processes, designs, discoveries, Know-how,
Patents, Marks, Copyrights, trade secrets, computer programs (in source code and
object code form), flow charts, algorithms, formulae, enhancements, updates,
modifications, translations, adaptations, Confidential Information,
Specifications, process technology, manufacturing requirements, quality control
standards, designs and design rights, customer relationships, distributor
networks, covenants not to compete and supply chain information systems, whether
registered or unregistered.

 

1.18                        “Know-how” shall mean and include technical
knowledge, expertise, practice, proprietary rights, patented or unpatented
inventions, trade secrets, surgical and other techniques and procedures,
analytical and clinical methodologies, clinical data and/or other experience in
tangible or intangible form.

 

1.19                        “Law” means any law, common law, statute, code,
ordinance, regulation or rule of any governmental authority.

 

1.20                        “Marks” shall mean and include those trademarks,
brand names, trade names, trade dress, logos, slogans, service marks, domain
names, copyrights, pictorial depictions or symbols intended to indicate the
origin of goods or services, other branding and similar designations, anywhere
in the world, whether registered or unregistered, and all applications and
registrations related thereto.

 

1.21                        “Moral Rights” shall mean any and all rights to
claim authorship to, to be named as the author of or to publish a copyright
protected work, to revoke or to object to any distortion, mutilation, or other
derogatory action or modification in relation to such work, whether or not the
copyright under such work is registered, whether or not such would be
prejudicial to the author’s reputation, and any similar right existing under
common or statutory law of any country in the world or under any treaty,
regardless of whether or not such right is denominated or generally referred to
as a “moral right.”

 

1.22                        “Minimum Average Service Fee” or “Minimum ASF” means
[***] for Allograft Services (including any related shipping costs) provided per
cubic centimeter of Allograft, or such other amount as is determined by the JSC
pursuant to Section 3.2(a).

 

1.23                        “NOTA” means the National Organ Transplant Act of
1984 (Pub. L. No. 98-507, 98 Stat. 2339, codified at 42 U.S.C. §§273 to 274e).

 

1.24                        “Osiris Domain Names” means OvationOS.com and any
other domain name registrations used prior to the Effective Date in connection
with any Allograft or Allograft Services.  For the avoidance of doubt, Osiris
Domain Names does not include Osiris.com or Osiris.net.

 

1.25                        “Osiris Marks” means OvationOS® and any other Mark
used prior to the Effective Date in connection with any Allograft or Allograft
Services.  For the avoidance of doubt, the Osiris Marks shall not include any of
the Bio4 Marks.

 

1.26                        “Person” means any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated association, corporation,
limited liability company, entity or governmental entity (whether foreign,
federal, state, county, city or otherwise and including any instrumentality,
division, agency or department thereof).

 

1.27                        “Revenue” means, with respect to a given period, the
total amount of Customer Fees invoiced by Stryker during such period.

 

1.28                        “Stryker Services” means the commercialization,
billing and collections services provided by Stryker under this Agreement with
respect to the Allograft Services.

 

--------------------------------------------------------------------------------

***                                 Confidential information has been omitted
and filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

1.29                        “Territory” means the entire world.

 

1.30                        Additional Definitions. Each of the following terms
is defined in the Section set forth opposite such term:

 

Term

 

Section

AATB

 

9.2

Actual Revenue

 

5.6(i)

Administration Fees

 

6.4(b)

Aggregate Fees Charged

 

5.4(a)

Aggregate Quantity

 

5.4(a)

Agreement

 

Preamble

Average Service Fee

 

5.4(a)

Bio4 Domain Names

 

2.4(a)

Claims

 

14.1

Commissions

 

6.4(a)

Consignment Terms

 

5.2

Customer Fees

 

5.8

Customer Return

 

5.9(c)

Effective Date

 

Preamble

Exclusivity Fee Refund

 

8.4(b)

Extended Exclusivity Fee

 

6.2

Extension Term

 

8.1(c)

Initial Exclusivity Fee

 

6.1

JSC

 

3.1

Losses

 

14.1

Lost Revenue

 

5.6

Non-Exclusive Extension Fee

 

6.3

Transaction Notice

 

7.1

Osiris

 

Preamble

Osiris Change of Control

 

8.4

Osiris Indemnitee

 

14.1

Osiris Promotional Materials

 

4.1(b)

Parties

 

Preamble

Party

 

Preamble

Payment Date

 

5.9(a)

Post-Termination Payment

 

8.4(c)

Quality Agreement

 

9.6

RA#

 

5.10

Review Period

 

7.1

Rolling Forecast

 

5.1

Scientific Strategy

 

3.2(b)

Scientific Strategy Costs

 

4.3

Sell-Off Period

 

8.8(c)

Service Order

 

5.3

Study Results

 

4.3(a)

Stryker

 

Preamble

Stryker Change of Control

 

8.5

Stryker Indemnitee

 

14.1

Subcontractor

 

2.2

Supply Failure

 

5.6

Supply Failure Payments

 

6.5

Supply Failure Trigger

 

5.6

Term

 

8.1(c)

 

--------------------------------------------------------------------------------


 

Term

 

Section

Third Party Claims

 

14.1

Transferring Party

 

15.2

 

ARTICLE II
APPOINTMENT OF STRYKER; EXCLUSIVITY

 

2.1                               Appointment of Stryker.  Osiris hereby
appoints Stryker as the exclusive (to the extent provided in Section 2.3 below)
marketer and promoter of the Allograft Services for the Field of Use in the
Territory during the Term (and, thereafter, on a non-exclusive basis during any
Sell-Off Period).

 

2.2                               Subcontractors; Affiliates.  Stryker may
appoint any third party agents, distributors, co-promotion partners or other
third parties to assist Stryker in the marketing and promotion of the Allograft
Services and/or the provision of the Stryker Services (each, a
“Subcontractor”).  Any Affiliate of Stryker may exercise any of Stryker’s rights
under this Agreement.  Stryker will be responsible for the performance of any of
its Subcontractors and Affiliates under this Agreement, and will ensure that the
rights granted to each Subcontractor or Affiliate (i) do not conflict with the
provisions of this Agreement and (ii) are in compliance with applicable Law.

 

2.3                               Exclusivity; Extended Exclusivity Period;
Non-Exclusivity Period.

 

(a)                           Exclusivity.  During the Exclusivity Period,
neither Osiris nor any of its Affiliates will (nor will any of them appoint or
permit any other Person to) directly or indirectly promote, market, sell or
distribute (other than through Stryker in accordance with this Agreement) any
Allograft or Allograft Services to any Person in the Territory for use in the
Field of Use.  Osiris retains the right to present and inform (but not sell or
distribute) regarding the Allografts in the Field of Use, through Osiris
corporate reports and scientific presentations.  With respect to scientific
presentations, Osiris agrees to submit the proposed manuscript to Stryker for
review and comment reasonably in advance of the proposed presentation and agrees
to take into account any reasonable comments provided by Stryker with respect to
the presentation.

 

(b)                           Extended Exclusivity Period.  At the end of the
Initial Exclusivity Period, Stryker, at its sole option, may elect to continue
the exclusive rights granted to Stryker under this Agreement for the Extended
Exclusivity Period, by paying Osiris the Extended Exclusivity Fee (as determined
pursuant to Section 6.2), if any, on or before the last day of the Initial
Exclusivity Period.

 

(c)                            Non-Exclusive Extension.  At the end of the
Initial Exclusivity Period, if Stryker does not elect to extend the exclusive
rights granted to Stryker under this Agreement in accordance with
Section 2.3(b), then Stryker may, at its sole option, extend the Term on a
non-exclusive basis for a period of two (2) years from the end of the Initial
Exclusivity Period, by paying Osiris the Non-Exclusive Extension Fee (as
determined pursuant to Section 6.3), if any, on or before the last day of the
Initial Exclusivity Period.  In the event Stryker elects to extend the Term on a
non-exclusive basis, Sections 2.1, 2.4, and 4.1 will become non-exclusive and
the following terms in this Agreement will no longer apply: Section 2.3,
Section 2.4(c), Section 5.6, Section 7.1 and Section 8.4.

 

(d)                           Termination of Agreement.  If at the end of the
Initial Exclusivity Period, Stryker neither elects to extend the Exclusivity
Period pursuant to Section 2.3(b) nor elects to extend the Term on a
non-exclusive basis pursuant to Section 2.3(c), then this Agreement shall
automatically terminate, with such termination effective as of the end of the
Initial Exclusivity Period; provided, however, that if the Revenue for the
Initial Exclusivity Period is less than [***], then, without limiting Stryker’s
right to receive any applicable Supply Failure Payment under Section 6.5,
Stryker will pay Osiris a

 

--------------------------------------------------------------------------------

***                                 Confidential information has been omitted
and filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

termination fee equal to One Million Five Hundred Thousand U.S. Dollars
($1,500,000) for every [***] by which the Revenue for the Initial Exclusivity
Period is below [***].

 

(e)                            Notice to Osiris.  Stryker will notify Osiris in
writing at least ninety (90) days before the end of the Initial Exclusivity
Period as to whether Stryker will elect to proceed under Section 2.3(b),
Section 2.3(c) or Section 2.3(d).

 

2.4                               Bio4 Marks and Bio4 Domain Names; Osiris Marks
and Osiris Domain Names.

 

(a)                           Bio4 Marks and Bio4 Domain Names.  Osiris
acknowledges that Stryker intends to use the Bio4 Marks in connection with the
Allografts and Allograft Services in lieu of any of the Osiris Marks.  Stryker
will, in its sole discretion, file and prosecute a trademark application with
the United States Patent and Trademark Office for the Bio4 Mark.  In addition,
Stryker may register, and operate websites located at, domain names that
incorporate any of the Bio4 Marks for the purposes of promoting the Allograft
Services (the “Bio4 Domain Names”).  Stryker will own all rights to the
Bio4 Marks and any registrations for the Bio4 Domain Names and all goodwill
established thereunder shall inure solely to the benefit of Stryker; provided,
however, that following any expiration or termination of this Agreement and the
Sell-Off Period, (i) Stryker will promptly discontinue use of the Bio4 Marks and
the Bio4 Domain Names and (ii) thereafter, neither Party (or any of their
respective Affiliates) shall use or permit any Third Party to use any of the
Bio4 Marks or Bio4 Domain Names.

 

(b)                           License to Osiris Marks.  Osiris hereby grants
Stryker a royalty-free, fully paid-up, transferable (to the extent provided in
Section 15.2), license during the Term and any Sell-Off Period in the Territory
for the use in the Field of Use, with the right to grant sublicenses to
Subcontractors and Affiliates pursuant to Section 2.2, to use the Osiris Marks
in Stryker’s promotional materials, on Stryker’s and its Affiliates’ websites,
and otherwise in connection with the marketing and promotion of the Allograft
Services and Stryker’s and its Subcontractors’ and Affiliates’ other activities
under this Agreement with respect to the Allograft Services, all on the terms
and conditions as approved in advance in writing by the JSC or otherwise
approved by Osiris (such approval not to be unreasonably withheld); provided,
however, that:  (i) any proposed usage of the Osiris Marks that is submitted by
Stryker to Osiris for approval will be deemed to be approved unless Osiris
provides Stryker with written notice of its disapproval of such proposed usage
within ten (10) business days after the date on which such proposed usage was
submitted to Osiris for approval and (ii) no approval shall be required for a
proposed usage of the Osiris Marks that is substantially similar to a proposed
usage of the Osiris Marks that was previously approved (or deemed approved) by
Osiris.  Stryker is under no obligation to use the Osiris Marks.  To the extent
Stryker does use any of the Osiris Marks, Stryker will use the Osiris Marks
solely to promote, market, sell and distribute Allograft Services during the
Term and any Sell-Off Period in the Field of Use, and will not use the Osiris
Marks for any other purposes.  The foregoing license:  (i) during the
Exclusivity Period, shall be exclusive for use in the Field of Use (even as to
Osiris), except with regard to (A) the Osiris name and trade dress and
(B) Osiris’s use of the Osiris Marks to perform its obligations under this
Agreement, and (ii) shall be non-exclusive in all other respects.  Any use of
the Osiris Marks by Stryker will be in accordance with trademark usage
guidelines reasonably specified by Osiris.  Any goodwill arising from the use of
the Osiris Marks shall inure to the benefit of Osiris.

 

(c)                            Osiris Domain Names.  During the Term, Stryker
and its Affiliates shall have the right to register, and operate websites
located at, the Osiris Domain Names for the purposes of promoting the Allograft
Services.  To enable Stryker to exercise the foregoing rights, during the Term,
Osiris will provide Stryker and its Affiliates with full administrative control
of the OvationOS.com domain name and any other Osiris Domain Names that are
registered in the name of Osiris or any of its Affiliates.

 

--------------------------------------------------------------------------------

***           Confidential information has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

ARTICLE III
JOINT STEERING COMMITTEE

 

3.1                               Composition and Meetings of the JSC.  Promptly
after the Effective Date, the Parties will establish a joint steering committee
(the “JSC”) to serve as a forum for consultation and decision-making with regard
to certain strategic decisions regarding the marketing and commercialization of
the Allograft Services, as set forth in Section 3.2 below.

 

(a)                           The JSC shall be comprised of three
(3) representatives designated by Stryker and three (3) representatives
designated by Osiris.  Each Party shall be free to replace any of its
representatives to the JSC with a new representative, upon prior, written notice
to the other Party (which notice may be provided by email).

 

(b)                           The JSC shall meet in-person or by teleconference,
on a calendar quarter basis (or on such other frequency as is agreed to by the
Parties), on such dates and at such times as the Parties shall agree.  In the
event the JSC meets in person, the venue of such meetings shall alternate
between each Party’s facilities in the United States.  The JSC will be
co-chaired by one (1) representative from each Party.  The co-chairs shall be
responsible for calling and leading meetings of the JSC, and the secretary of
the JSC, shall be responsible for generating and circulating minutes of the
meetings of the JSC within two (2) weeks following each such meeting.  Such
minutes shall be approved or otherwise finalized by the JSC promptly thereafter
or at the following JSC meeting.  Each Party shall be solely responsible for all
travel and related costs for its representatives to attend meetings of, and
otherwise participate in, meetings of the JSC.

 

(c)                            A quorum for a meeting of the JSC shall require
the presence of at least two (2) Stryker representatives and at least two
(2) Osiris representatives.  All JSC decisions will be made by unanimous
consent, with each Party having one (1) vote.  If the JSC is unable to decide or
resolve any matter properly presented to it for action, then each Party will
refer the issue to a designated member of its senior management for further
review in an attempt to resolve the issue.

 

(d)                           The Parties acknowledge and agree that the JSC
shall not have the power to amend any of the terms or conditions of this
Agreement other than by mutual written agreement of authorized representatives
of each Party.

 

3.2                               Responsibilities of the JSC.  The JSC shall
have the following powers and duties:

 

(a)                           to review the Minimum ASF on an annual basis and
make any changes to the Minimum ASF as are agreed to by both Parties in writing;

 

(b)                           subject to Section 4.3, to discuss, agree upon and
oversee the execution of a pre-clinical and/or clinical strategy for the
Allografts, with the goal of generating evidence to support market
differentiation for the Allografts (the “Scientific Strategy”), and agree upon
the budget for executing the Scientific Strategy; and

 

(c)                            to discuss and review such other matters related
to this Agreement as may be referred to the JSC by the Parties from time to
time.

 

ARTICLE IV
MARKETING

 

4.1                               Generally.  Except as expressly provided in
the next sentence with respect to regulatory compliance matters, Stryker shall
have sole primary decision-making authority with respect to all operational and
other decisions related to the marketing and promotion of the Allograft
Services, including decisions regarding the amount and allocation of sales force
resources, market segment focus, and promotional activities.  Stryker agrees to
provide Osiris with reasonable advance notice of marketing and promotional
materials (both written and for presentations) which relate to the Allograft
Services, to permit Osiris an opportunity to review for accuracy and

 

--------------------------------------------------------------------------------


 

completeness and have the final decision regarding all regulatory compliance
matters with respect to such marketing and promotional materials; provided,
however, that:  (i) Osiris will not unreasonably withhold any approval of such
marketing and promotional materials; (ii) any such marketing and promotional
materials that are submitted by Stryker to Osiris for approval will be deemed to
be approved unless Osiris provides Stryker with written notice of its
disapproval of such proposed usage within ten (10) business days after the date
on which such proposed materials were submitted to Osiris for approval and
(iii) no approval shall be required for marketing and promotional materials that
are substantially similar to marketing and promotional materials that were
previously approved (or deemed approved) by Osiris.  Stryker also agrees to use
commercially reasonable efforts to continue to support Osiris’s existing
customer base for the OvationOS product, by providing Allograft Services and
Allografts on Stryker’s standard commercial terms to such customers for a period
not to exceed sixty (60) days from the Effective Date.  Notwithstanding anything
to the contrary, Stryker shall have no obligation to use any minimum degree of
efforts with respect to the marketing and promotion of the Allograft Services or
to generate a minimum quantity of sales of Allograft Services.  During a period
not to exceed sixty (60) days from the Effective Date, Stryker agrees that
Osiris may wind down the operations of its existing sales force for the
OvationOS product.

 

4.2                               Osiris Sales Support.

 

(a)                           Sales Training Support.  Osiris will provide
Stryker with commercially reasonable support in connection with the training of
Stryker’s sales force with respect to the Allografts and the Allograft
Services.  Such support shall include:  (i) the provision of appropriate sales
training materials to Stryker and (ii) the attendance and participation by a
qualified Osiris representative as is agreed upon by the Parties (x) at training
meetings for Stryker medical and marketing personnel and sales representatives
for launch of the Allograft Services, (y) at Stryker’s national sales meetings
and large regional sales training and marketing meetings at Stryker’s reasonable
request and (z) for specific engagements with Customers at Stryker’s reasonable
request.

 

(b)                           Promotional Materials.  Osiris will provide
Stryker with copies of all promotional materials, clinical study results,
pre-clinical study, results, journal reprints and other information and
materials reasonably related to the Allograft that are in the possession or
control of Osiris and which may be useful for the marketing and promotion of the
Allograft Services in the Territory (“Osiris Promotional Materials”).  Osiris
Promotional Materials do not include, for example, materials primarily designed
to convey information regarding the methods, testing, or processes utilized in
the manufacture of the Allografts.  For avoidance of doubt, Stryker may use,
copy and distribute any Osiris Promotional Materials in the form in which they
are provided by Osiris and may modify Osiris Promotional Materials for Stryker’s
use and/or may create and produce its own promotional materials independent of
Osiris Promotional Materials for the marketing and promotion of the Allograft
Services, subject to Osiris’s right of review and approval, as provided in
Section 4.1 above.

 

(c)                            Samples.  Osiris will provide Stryker with
Allograft samples that are not intended for clinical use, for use by Stryker’s
sales force in their promotional activities related to the Allograft Services. 
Osiris will provide Stryker with an initial quantity of [***] units of Allograft
samples prior to launch of the Allograft Services, and will provide Stryker with
such additional quantities of samples as may be reasonably requested by Stryker
from time to time. At Stryker’s option, such samples will either be:  (i) where
available to Osiris, samples that have been rejected by Osiris (of any volume
size) but have passed serology and has donor consent for research or
(ii) samples that have not been rejected by Osiris (in 2.5cc sample volume size
only).  Osiris will provide any such rejected Allograft samples to Stryker at no
charge.  For any samples that have not been rejected by Osiris, Stryker will pay
Osiris for Allograft Services related to such samples at the rate of [***] per
cubic centimeter of such samples, such payments to be made on a quarterly basis.

 

--------------------------------------------------------------------------------

***                                 Confidential information has been omitted
and filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

(d)                           Additional Information.  Osiris will provide
Stryker with such information and assistance related to the Allografts and
Allograft Services as is reasonably requested by Stryker from time to time to
respond to technical and other questions from Stryker and/or Customers regarding
the Allografts and Allograft Services.

 

4.3                               Scientific Strategy.  The Parties will execute
the Scientific Strategy as agreed upon by the JSC, with each Party being
responsible for carrying out the Scientific Strategy activities assigned to such
Party by the JSC.  Subject to Section 8.8(b), Stryker and Osiris each will bear
fifty percent (50%) of the out-of-pocket costs of executing the Scientific
Strategy, to the extent that such costs are included with the budget approved by
the JSC for the Scientific Strategy (the “Scientific Strategy Costs”).  To the
extent that either Party anticipates that the costs of executing the Scientific
Strategy will exceed the budget approved by the JSC for the Scientific Strategy,
such Party will refer such matter to the JSC for review and determination as to
how such costs will be handled.  The Scientific Strategy Costs incurred by each
Party will be submitted to the JSC for review and confirmation on a quarterly
basis, and within thirty (30) days after such review and confirmation by the
JSC, the Parties will make any reconciling payments necessary to achieve equal
sharing of such Scientific Strategy Costs.  Osiris will have primary
responsibility for the management of the Scientific Strategy activities.  Osiris
will keep Stryker reasonably informed of such Scientific Strategy activities and
will seek Stryker’s input with respect to the management of such activities. 
All invoices and payments included in the Scientific Strategy Costs will be
documented and each Party will provide the other Party with copies of such
documentation upon request.  The Parties agree that the Scientific Strategy
activities will be primarily undertaken by third party pre-clinical or clinical
research organizations (or other entities) identified by the JSC, the costs,
fees, and related expenses for which will be considered “out of pocket costs.”

 

(a)                           The Parties agree that the results of any
Scientific Strategy activities (the “Study Results”) will be Osiris proprietary
and Confidential Information, subject to Osiris’s agreement to permit Stryker to
use the same for marketing and promotional purposes pursuant to Sections 4.1,
4.2(b), and 4.4.  Osiris hereby grants Stryker and its Affiliates a perpetual,
irrevocable right to reference the Study Results in any regulatory applications
and filings related to any products or services of Stryker or any of its
Affiliates.

 

(b)                           If Osiris wishes to publish any results of
Scientific Strategy activities, Osiris will submit the proposed manuscript to
Stryker for review and comment reasonably in advance of the proposed publication
date, and will take into account any reasonable comments provided by Stryker
with respect to manuscript.

 

(c)                            Subject to such other restrictions as are
provided by this Agreement, including obligations of non-disclosure and non-use
and the retention of background Intellectual Property Rights, nothing herein
limits either Party’s ability to independently perform clinical studies,
analyses or further research regarding the Allografts or Allograft Services,
within or without the Field of Use independent of this Agreement or JSC
approval. The Parties agree to inform one another at the JSC of their respective
research, studies, and analyses and discuss any additional intellectual property
protections they may elect to pursue, related to the Allografts or Allograft
Services.

 

4.4                               Training and Education Programs.  The Parties
will collaborate from time to time in creating and improving training and
educational programs relating to the safe and effective use of the Allografts,
which programs may be used by Stryker’s personnel as a way to help promote and
market the Allograft Services.  Stryker will have the right to make all final
decisions regarding any such programs and their implementation; provided,
however, that Osiris will make final decisions related to communication of
information involving pending and future regulatory approvals and clearances,
regulatory correspondence, and compliance with regulatory approvals and
clearances, as applicable.

 

4.5                               First Commercial Sale Date.  Stryker will
inform Osiris in writing of the First Commercial Sale Date.

 

--------------------------------------------------------------------------------


 

ARTICLE V
SUPPLY OF ALLOGRAFTS

 

5.1                               Rolling Forecasts.  At least thirty (30) days
before the beginning of each calendar month during the Term, Stryker will
provide Osiris with a non-binding forecast of the quantities of each Allograft
(broken down by Allograft code and by month) that Stryker estimates will be
required for shipment to Customers during such calendar month and the next five
(5) succeeding calendar months (each, a “Rolling Forecast”).  Within ten
(10) business days after receiving a Rolling Forecast, Osiris will provide
Stryker with written acknowledgement of its receipt of the Rolling Forecast. 
Such acknowledgement will describe any constraints (such as donor supply
shortages, anticipated processing capacity issues or other reasons) that Osiris
anticipates may prevent it from shipping quantities of Allografts in accordance
with the Rolling Forecast.

 

5.2                               Consignment Terms.  Promptly after the
Effective Date, the Parties will agree on the terms for a standard addendum to
Stryker’s standard hospital consignment agreement that sets forth terms
governing the consignment of Allografts to Customers and the purchase and sale
of Allograft Services by such Customers (the “Consignment Terms”).  The form of
the Consignment Terms will be agreed upon by both Parties.  The Consignment
Terms will include provisions to make clear that Osiris (and not Stryker) is the
supplier of the Allografts and Allograft Services and that Stryker will have no
obligation or liability to the Customer with respect to the Allografts or
Allograft Services.  Stryker will require each Customer to agree to the
Consignment Terms as a condition to receiving any Allografts.  The Consignment
Terms will constitute a contract between the Customer and Osiris.  Stryker will
have no responsibility to either Customer or Osiris under the Consignment
Terms.  Osiris hereby authorizes Stryker to agree to the Consignment Terms
(including any non-material changes thereto) on Osiris’s behalf.  To the extent
a Customer wishes to make any material changes to the Consignment Terms, Stryker
will obtain Osiris’s approval prior to agreeing to such changes.  The JSC will
periodically review the Consignment Terms and changes requested by (or
anticipated to be requested by) Customers and determine changes and fallbacks to
the Consignment Terms that Stryker is authorized to agree to with Customers.

 

5.3                               Service Orders.  If a prospective Customer
wishes to purchase the Allograft Services (whether such purchase of Allograft
Services is in connection with a withdrawal of Allografts from the Customer’s
consignment inventory or in connection with a shipment of Allografts to the
Customer), Stryker will obtain from the Customer (or will issue on behalf of the
Customer) a written order that sets forth:  (i) the quantity of Allografts
subject to the Allograft Services ordered, (ii) if applicable, the requested
delivery date, (iii) if applicable, the shipping destination and any special
shipping instructions and (iv) the fee to be paid by the Customer for the
Allograft Services (a “Service Order”).  Stryker will submit to Osiris by fax,
email or direct entry into Osiris’s order processing system, requests for
shipment of Allografts to replenish Customer consignment inventory and/or
requests for provision of Allograft Services consistent with the Service
Orders.  Each such request will contain ship to information, reference number,
freight directions, quantities and product codes.  Osiris will provide the
Allograft Services, and the quantity of Allografts subject to such Allograft
Services, indicated on such Service Order to the applicable Customer at the
Customer address set forth on the Service Order.  Notwithstanding anything to
the contrary, Stryker will not be a party to any Service Order, and will not be
responsible for any failure by Osiris to supply Allograft Services or Allografts
in accordance with the Service Order, or for any failure by the Customer to make
any payment for the Allograft Services provided in connection with a Service
Order.  Osiris agrees to exercise commercially reasonable efforts to satisfy
Service Orders that do not materially comply with the standard Consignment
Terms. Stryker will use commercially reasonable efforts to minimize any Service
Orders that do not materially comply with the standard Consignment Terms.  The
Parties agree to exercise best efforts to minimize shipments of single units of
Allografts in connection with the purchase of Allograft Services and to develop
supply chain efficiencies and related practices to permit shipments of multiple
units.

 

5.4                               Pricing.

 

(a)                           Following the end of each calendar quarter,
Stryker will calculate the amount (the “Average Service Fee”) equal to (i) the
aggregate Customer Fees invoiced to Customers during such calendar quarter for
Allograft Services (the “Aggregate Fees Charged”) divided by (ii) the aggregate
quantity (in cubic centimeters) of Allograft to which such Allograft Services
relate (the “Aggregate Quantity”).

 

--------------------------------------------------------------------------------

 

(b)                           If the Average Service Fee with respect to a
calendar quarter is less than the then-current Minimum ASF, then, within sixty
(60) days after the end of such calendar quarter, Stryker will pay Osiris an
amount equal to: (i) the Aggregate Quantity multiplied by the then-current
Minimum ASF minus (ii) the Aggregate Fees Charged.

 

5.5                               Shipment and Delivery.  Subject to
Section 5.3, Osiris will ship all Allografts directly to the Customer
destination specified by Stryker, by the delivery dates and using the carrier,
method and route of shipment specified by Stryker.  Unless otherwise agreed by
the Parties with respect to a particular shipment, the cost of shipping
(including any expedited shipping, where required) shall be borne by Osiris.  In
no event will Stryker be responsible for any shipping charges with respect to
any shipment or for any damage or loss of Allograft in transit.  Osiris shall
provide proof of delivery and lot code information to Stryker for each
shipment.  Osiris will honor all requests for next business day-morning delivery
of Allografts that are submitted at or before 3:00pm Eastern Time of the
business day preceding the requested delivery date.  Stryker will use
commercially reasonable efforts to limit such requests for next business
day-morning delivery of Allografts.  The Parties agree to equally share (50% /
50%) any shipping fees for next business day-morning delivery, such costs to be
settled within ten business days of the end of each calendar quarter based on
statements provided by Osiris.

 

5.6                               Supply Failures.  After the end of each
calendar quarter during the Initial Exclusivity Period, Stryker will send Osiris
a report of (i) all cases during such calendar quarter where Osiris fails to
ship Allograft to a Customer that conforms to the requirements of this Agreement
by the delivery date requested by Stryker (excluding any such cases where
Stryker was able to fulfill a Customer request from Allograft inventory held in
consignment at such Customer) (each, a “Supply Failure”) and (ii) for each
Supply Failure, the amount that the Customer would have paid for the Allograft
Services for said order (the “Lost Revenue”).  Osiris’s inability to fulfill a
Customer request will not constitute a “Supply Failure” (x) to the extent due to
(a) Customer or Stryker error (e.g., incorrect shipping information), (b) Force
Majeure Events or (c) transportation or shipping errors due to the failure by
one or more common carriers or (y) to the extent orders for the pertinent
calendar quarter exceed the average of Stryker’s rolling forecasts for the
pertinent calendar quarter by 25% or more.  For the purposes of
Section 6.2(b)(ii) and Section 6.5, a “Supply Failure Trigger” shall be deemed
to have occurred if both of the following conditions are met with respect to the
Initial Exclusivity Period:

 

(i)                                     the actual cumulative Revenue for the
Initial Exclusivity Period (the “Actual Revenue”) is less than [***]; and

 

(ii)                                  the sum of the Actual Revenue and the
aggregate Lost Revenue for the Initial Exclusivity Period is greater than [***].

 

5.7                               Consignment Inventory; Risk of Loss.  Title to
all Allografts delivered to a Customer will remain with Osiris, and such
Allografts shall be consigned to the Customer pursuant to the Consignment Terms,
until the Customer withdraws the Allograft from consignment inventory for use
(at which point title to, and risk of loss for, the Allograft will pass to the
Customer).  For the avoidance of doubt, although Stryker will not be required to
obtain any approval from Osiris with respect to the quantity of Allograft
inventory held in consignment by each Customer, consignment practices and
procedures will be subject to review by the JSC.  Stryker will work with each
Customer to:  (i) manage the replenishment, tracking and returns of consignment
inventory of Allografts and (ii) reconcile such consignment inventory at least
every four (4) months.  Stryker will provide Osiris with quarterly reporting on
all consignment inventory of Allografts by lot number, location and expiry
date.  Osiris will bear all risk of expired, obsolete, or damaged (if damaged
prior to Customer’s receipt) Allografts and other risk of loss with respect to
the Allografts not attributable to Customer inaction or failure of care (whether
or not located at the Customer) at all times prior to a Customer’s withdrawal of
such Allograft from consignment inventory; provided, however, that
notwithstanding the foregoing, Stryker (or the applicable Customer) shall be
responsible for any Allografts that are consigned to a Customer but cannot be
located in the Customer’s consignment inventory.

 

--------------------------------------------------------------------------------

***                                 Confidential information has been omitted
and filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

5.8                               Billing and Collection of Customer Fees. 
Stryker will invoice each Customer at the applicable fee for the Allograft
Services (minus any associated discounts and rebates, the “Customer Fees”). 
Stryker will use at least commercially reasonable efforts to collect the
Customer Fees from the Customers.

 

5.9                               Remittance of Customer Fees to Osiris;
Uncollectable Amounts; Customer Returns

 

(a)                           For each Service Order, Stryker will remit the
Customer Fee to Osiris (whether or not such Customer Fee has been collected from
the applicable Customer) on or before the date (the “Payment Date”) that is
forty-five (45) days after the end of the month in which Stryker invoices the
Customer with respect to such Service Order.  Such remittance of Customer Fees
to Osiris shall be subject to netting of the applicable Commissions and
Administration Fees that are payable to Stryker as provided in Section 6.4(c).

 

(b)                           If Stryker reasonably determines that any Customer
Fee is uncollectable, Stryker will invoice Osiris for an amount equal to (i) the
uncollectable Customer Fee minus (ii) the sum of (A) any Commission paid by
Osiris to Stryker with respect to such Customer Fee and (B) fifty percent (50%)
of any Administration Fee paid by Osiris to Stryker with respect to such
Customer Fee.  Osiris will pay such invoice within forty-five (45) days of the
end of the month in which Osiris receives the invoice.

 

(c)                            Any refunds or credits associated with returns of
Allografts by Customers will be handled in accordance with Section 5.11.

 

5.10                        Returns.  If Osiris or Stryker is notified that
Allograft consigned to a Customer was not utilized and needs to be returned,
Stryker or the Customer will contact Osiris at a toll-free number to be
established by Osiris and provide the Osiris representative with minimal
information regarding the Allograft (part number, lot number, unit number and
reason for return).  Osiris will promptly notify Stryker, within no more than
five (5) business days from receipt of the foregoing information, whether Osiris
agrees to accept the return.  Osiris may elect to decline or condition
acceptance of any returns, in its sole discretion, if Osiris is unable to
confirm the continuing viability of the Products (e.g., if the Allograft
packaging has been compromised); provided, however, that notwithstanding the
foregoing, Osiris will accept all returns of expired Allografts or for which
Osiris otherwise bears risk of loss pursuant to Section 5.7.  Osiris will
provide Stryker or the Customer with a Return Authorization Number (“RA#”).  The
RA# will be utilized to track the status of the return.  Allograft intended for
return must be returned in the original sealed shipper, which was packed and
sealed by Osiris personnel, and the shipper must be received at Osiris within
the validated shipper expiry.  The shipping fees for returns will be equally
shared by Osiris and Stryker, settled each calendar quarter.

 

(a)                           Returns are to be shipped indicating reference to
the RA# on the airbill or on the shipper for return to an address specified by
Osiris.

 

(b)                           Upon receipt, Osiris shall notify Stryker of
receipt and inspect according to established procedure to ensure packaging and
sterility has not been compromised.

 

5.11                        Refunds and Credits of Customer Fees.  Each Party
will bear fifty percent (50%) of any refunds or credits of Customer Fees issued
to a Customer under this Agreement, together with fifty percent (50%) of the
Administration Fees, whether on account of returns of Allografts associated with
the Allograft Services ordered or for other reasons.

 

ARTICLE VI
FINANCIAL TERMS

 

6.1                               Initial Exclusivity Fee.  In consideration for
the exclusive rights granted to Stryker under this Agreement during the Initial
Exclusivity Period, Stryker will pay Osiris Five Million U.S. Dollars
($5,000,000) (the “Initial Exclusivity Fee”) within five (5) business days after
the Initial Payment Trigger Date.

 

--------------------------------------------------------------------------------


 

6.2                               Extended Exclusivity Fee.  If Stryker, at its
sole option, extends the Exclusivity Period in accordance with Section 2.3(b) so
that it also includes the Extended Exclusivity Period, then Stryker will pay
Osiris a fee determined in accordance with this Section 6.2 (the “Extended
Exclusivity Fee”).

 

(a)                           If the Revenue for the Initial Exclusivity Period
is less than [***], then the Extended Exclusivity Fee will be an amount that is
equal to:

 

(i)                                    Seven Million Five Hundred Thousand U.S.
Dollars ($7,500,000), plus

 

(ii)                                an additional One Million Five Hundred
Thousand U.S. Dollars ($1,500,000) for every [***] by which the Revenue for the
Initial Exclusivity Period is below [***].

 

For the avoidance of doubt, any increases in the Extended Exclusivity Fee under
Section 6.2(a)(ii) will be applied in full increments of $1,500,000 for each
[***] shortfall in Revenue, and there will be no pro rating for cases where the
shortfall is not evenly divisible by [***].  For example:  (A) if the Revenue
for the Initial Exclusivity Period is [***], then the Extended Exclusivity Fee
will be [***] but (B) if Revenue for the Initial Exclusivity Period is [***],
then the Extended Exclusivity Fee will be [***].

 

(b)                           If the Revenue for the Initial Exclusivity Period
is greater than [***], but less than [***], then the Extended Exclusivity Fee
will depend on whether or not a Supply Failure Trigger has occurred, as follows:

 

(i)                                    If a Supply Failure Trigger has not
occurred, then the Extended Exclusivity Fee will be an amount that is equal to:

 

(A)                               Seven Million Five Hundred Thousand U.S.
Dollars ($7,500,000), minus

 

(B)                               an amount equal to (1) 0.15 multiplied by
(2) the amount by which Revenue for the Initial Exclusivity Period exceeds
[***].

 

(ii)                                If a Supply Failure Trigger has occurred,
then the Extended Exclusivity Fee will be an amount that is equal to:

 

(A)                               Five Million U.S. Dollars ($5,000,000), minus

 

(B)                               an amount equal to (1) 0.10 multiplied by
(2) the amount by which Revenue for the Initial Exclusivity Period exceeds
[***].

 

(c)                            If the Revenue for the Initial Exclusivity Period
is greater than or equal to [***], then the Extended Exclusivity Fee will be
zero U.S. Dollars.

 

6.3                               Non-Exclusive Extension Fee.  If Stryker, at
its sole option, extends the Term on a non-exclusive basis for a period of two
(2) years from the end of the Initial Exclusivity Period in accordance with
Section 2.3(c), then Stryker will pay Osiris a fee determined in accordance with
this Section 6.3 (the “Non-Exclusive Extension Fee”).

 

--------------------------------------------------------------------------------

***                                 Confidential information has been omitted
and filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

(a)                           If the Revenue for the Initial Exclusivity Period
is less than [***], then the Non-Exclusive Extension Fee will be an amount that
is equal to One Million Five Hundred Thousand U.S. Dollars ($1,500,000) for
every [***] by which the Revenue for the Initial Exclusivity Period is below
[***].

 

(b)                           If either:  (i) a Supply Failure Trigger has
occurred or (ii) the Revenue for the Initial Exclusivity Period is greater than
or equal to [***], then the Non-Exclusive Extension Fee will be zero U.S.
Dollars.

 

6.4                               Commissions and Administration Fees.

 

(a)                           Commissions.  For each Service Order, Osiris will
pay Stryker a commission equal to [***] of the Customer Fees that apply with
respect to such Service Order (the “Commissions”) on or before the Payment Date
that applies to such Customer Fees.  For the avoidance of doubt, Osiris will pay
the Commission to Stryker whether or not the associated Customer Fees have been
collected from the applicable Customer (subject, however, to
Section 5.9(b) regarding return of Commissions if Stryker determines that the
associated Customer Fee is uncollectable and to Section 5.9(c) regarding
Customer Returns).

 

(b)                           Administration Fees.  In addition to the
Commissions, in consideration for Stryker’s provision of billing and accounts
receivable administration services under this Agreement, Osiris will pay Stryker
an administration fee equal to [***] of the gross amount invoiced to the
Customer for each Service Order (the “Administration Fees”).  The Administration
Fee for a particular Service Order will be payable to Stryker at the same time
that the Commission for such Service Order is payable to Stryker.  For the
avoidance of doubt, Osiris will pay the Administration Fee to Stryker whether or
not the associated Customer Fees have been collected from the applicable
Customer (subject, however, to Section 5.9(b) regarding return of fifty percent
(50%) of an Administration Fee if Stryker determines that the associated
Customer Fee is uncollectable and to Section 5.9(c) regarding Customer Returns).

 

(c)                            Netting of Payments.  The Parties will reasonably
cooperate to minimize the administrative burden of the payment provisions in
Section 5.9 and this Section 6.4, including by netting of amounts payable to and
by each Party under such provisions.

 

6.5                               Supply Failure Payments to Stryker.  If a
Supply Failure Trigger has occurred, then:

 

(a)                           if Revenue for the Initial Exclusivity Period is
greater than or equal to [***], but is less than or equal to Ninety Million U.S.
Dollars ($90,000,000), then Osiris will pay Stryker One Million U.S. Dollars
($1,000,000) for every [***] by which the Revenue for the Initial Exclusivity
Period is below [***]; and

 

(b)                           if Revenue for the Initial Exclusivity Period is
less than [***], then Osiris will pay Stryker One Million Five Hundred Thousand
U.S. Dollars ($1,500,000) for every [***] by which the Revenue for the Initial
Exclusivity Period is below [***].

 

The payments described in the preceding clauses (a) and (b) are referred to
herein as “Supply Failure Payments.”  Osiris will pay any applicable Supply
Failure Payment to Stryker within sixty (60) days after the end of the Initial
Exclusivity Period.  For the avoidance of doubt, Osiris will pay any applicable
Supply Failure Payment to Stryker whether this Agreement terminates or whether
Stryker elects to extend the Term on an exclusive basis in accordance

 

--------------------------------------------------------------------------------

***                                 Confidential information has been omitted
and filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

with Section 2.3(b) or on a non-exclusive basis in accordance with
Section 2.3(c).  For the avoidance of doubt, any increases in any Supply Failure
Payment to Stryker under Section 6.5(a) or Section 6.5(b) will be applied in
full increments of $1,000,000 or $1,500,000 (as applicable) for each [***]
shortfall in Revenue, and there will be no pro rating for cases where the
shortfall is not evenly divisible by [***].

 

6.6                               Termination Payments to Stryker.  Osiris will
make certain termination-related payments to Stryker as provided in Section 8.4
and Section 8.6, subject to and in accordance with the provisions set forth in
those Sections.

 

6.7                               Mode of Payment.  All Customer Fees will be
remitted to Osiris in the currency in which they were collected (or to be
collected, as applicable).  All Commissions and Administration Fees will be paid
to Stryker in the currency in which the Customer Fees associated with such
Commissions and Administration Fees were collected (or to be collected, as
applicable).

 

6.8                               Taxes.  Osiris will be responsible for all
sales, use, value-added and other taxes, customs duties and other governmental
charges with respect to the provision of the Allograft Services and the
associated Allografts to Customers.  The Commissions, Administration Fees and
other amounts payable by Osiris to Stryker pursuant to this Agreement will not
be reduced on account of any taxes unless required by applicable law. Any taxes,
duties, or other levies which Osiris is required by applicable law to withhold
on remittance of any payment(s) due to Stryker under this Agreement will be
deducted from such payment(s) to Stryker and timely paid to the appropriate
taxing authority.  Osiris will secure and send to Stryker proof of any such
taxes, duties or other levies withheld and paid by Osiris for the benefit of
Stryker, and cooperate, at Stryker’s expense, with any reasonable request to
help ensure that amounts withheld and/or paid are reduced and/or recovered to
the extent permitted by the relevant jurisdiction.

 

ARTICLE VII
OTHER OPPORTUNITIES

 

7.1                               Right of First Refusal.  During the Term,
Stryker shall have a right of first refusal with respect to any proposed
transaction pursuant to which Osiris or any of its Affiliates would transfer,
license or otherwise provide a third party with any rights with respect to any
Allograft or any other product or service of Osiris or any of its Affiliates
for  orthopaedic or spinal bone growth application (a “Covered Transaction”). 
Prior to Osiris or any of its Affiliates entering into any Covered Transaction,
Osiris will provide Stryker with written notice of the Covered Transaction,
including the identity of the other party to the Covered Transaction and the
terms and conditions on which Osiris or its Affiliate is willing to enter into
the Covered Transaction (a “Transaction Notice”).  Stryker will notify Osiris,
within ten (10) business days after receiving the Transaction Notice (the
“Review Period”), as to whether or not Stryker wishes to enter into a an
agreement with Osiris or its Affiliate on the terms set forth in the Transaction
Notice.  If Stryker notifies Osiris that it wishes to enter into such agreement,
then Osiris and Stryker will work in good faith to complete and execute
definitive documentation for such agreement within thirty (30) business days
after the date of such notice from Stryker (the “Documentation Period”).  If
either (i) Stryker notifies Osiris that it does not wish to enter into such
agreement, (ii) Stryker fails to notify Osiris by the end of the applicable
Review Period that it wishes to enter into such agreement or (iii) the parties
do not complete and execute definitive documentation for such agreement within
thirty (30) business days after the date of Stryker’s notice that it wishes to
enter into such agreement; then, in each of the foregoing cases, Osiris or its
Affiliate (as applicable) shall be free to enter into a Covered Transaction with
a third party on terms that are no more favorable to the third party than those
set forth in the Transaction Notice.  In no event will Osiris or any of its
Affiliates enter into any agreement with a third party with respect to any
matter for which Osiris is required to provide a Transaction Notice on terms
that are more favorable to the third party than the terms set forth in a
Transaction Notice, unless Osiris provides Stryker with another Transaction
Notice that sets forth such more favorable terms, which other Transaction Notice
will be subject to the provisions of this Section 7.1.  Neither Osiris nor any
of its Affiliates will enter into any agreement with a third party with respect
to the subject matter of a Transaction Notice prior to the expiration of the
applicable Review Period (or, if applicable, any applicable Documentation
Period).

 

--------------------------------------------------------------------------------

***                                 Confidential information has been omitted
and filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

ARTICLE VIII
TERM AND TERMINATION

 

8.1                               Term; Post-Term Right of First Refusal.  The
initial term of this Agreement shall commence on the Effective Date and shall
continue until the end of the Initial Exclusivity Period, unless terminated as
provided herein (the “Initial Term”).

 

(a)                           Upon expiration of the Initial Term, Stryker, at
its sole option and upon ninety (90) days prior written notice to Osiris, may
either:  (i) extend the term of this Agreement on an exclusive basis for the
Extended Exclusivity Period, as provided in Section 2.3(b) or (ii) extend the
term of this Agreement on a non-exclusive basis for an additional two (2) years,
as provided in Section 2.3(c).

 

(b)                           If Stryker has elected to extend the term of this
Agreement on an exclusive basis for the Extended Exclusivity Period, as provided
in Section 2.3(b), then at the end of the Extended Exclusivity Period, Stryker,
at its sole option and upon ninety (90) days prior written notice to Osiris, may
extend the term of this Agreement on an exclusive basis for an additional two
(2) years.

 

(c)                            Any extensions of the term of this Agreement
pursuant to Section 8.1(a) or Section 8.1(b) are referred to herein as an
“Extension Term.”  The Initial Term, collectively with any Extension Terms, is
referred to herein as the “Term.”

 

(d)                           Following any expiration or termination of the
Term, before granting any third party exclusive rights to market and promote the
Allografts or Allograft Services, Osiris will offer the exclusive rights to
Stryker on the same terms and conditions as Osiris has offered or will offer to
third parties.  Stryker will have 30 days during which to accept or reject the
offer.  If Stryker does not accept the offer within the time period, Osiris may
enter into such an agreement with a third party on the terms and conditions that
were offered to Stryker (or on terms and conditions that are more onerous to the
third party).  If Osiris offers the third party more favorable terms, Osiris
agrees to first present those terms to Stryker, as provided herein. Osiris’s
obligation to present this right of first refusal expires 90 days after any
expiration or termination of the Term.

 

8.2                               Termination for Material Breach.  This
Agreement may be terminated upon ninety (90) days prior written notice by either
Party if the other Party materially breaches any of the terms, conditions or
provisions of this Agreement and fails to remedy the breach within such ninety
(90) day period; provided, however, that if such breach cannot be cured within
such ninety (90) day period but (i) the breach is capable of cure, (ii) the
breaching Party commences to effect a cure within such ninety (90) day period
and (iii) the breaching Party diligently pursues such cure, then such Party will
have so much time as is reasonably necessary to cure such default (but in no
event more than six (6) months from the date of the notice of original notice of
such breach).

 

8.3                               Insolvency/Bankruptcy.  Either Party may
terminate this Agreement immediately upon written notice to the other:  (i) if
the other Party ceases to do business, or otherwise terminates its business
operations or (ii) if the other Party becomes insolvent or seeks protection
under any bankruptcy, receivership, trust deed, creditors arrangement,
composition or comparable proceeding, or if any such proceeding is instituted
against the other Party and not dismissed within ninety (90) days.

 

8.4                               Termination Due to Osiris Change of Control. 
In the event of a Change of Control with respect to Osiris or of any of its
Affiliates that directly or indirectly control Osiris (an “Osiris Change of
Control”), either Party may terminate this Agreement by providing the other
Party with written notice of such termination; provided, however, that:  (i) in
no event will either Party provide such notice of termination more than thirty
(30) days after the closing date of the Osiris Change of Control transaction and
(ii) in no event will either Party provide such notice of termination at any
time prior to January 1, 2016.  If a Party terminates this Agreement under this
Section 8.4, then the following provisions will apply:

 

(a)                           The effective date of the termination under this
Section 8.4 will be the date that is twelve (12) months after the closing date
of the Osiris Change of Control transaction.

 

--------------------------------------------------------------------------------


 

(b)                           If either Party provides such notice of
termination during the Exclusivity Period, Osiris will pay Stryker, within
thirty (30) days after providing Stryker notice of termination under this
Section 8.4, an amount determined as follows (the “Exclusivity Fee Refund”):

 

(i)                        if the notice of termination was provided during the
Initial Exclusivity Period, the Exclusivity Fee Refund that Osiris will pay to
Stryker will be an amount equal to (A) Five Million U.S. Dollars ($5,000,000)
multiplied by (B) a fraction: (1) the numerator of which is equal to the number
of days between the effective date of termination of this Agreement and the date
that would have been the last day of the Initial Exclusivity Period if this
Agreement had not been terminated early and (2) the denominator of which is
1460; and

 

(ii)                    if the notice of termination was provided during the
Extended Exclusivity Period, the Exclusivity Fee Refund that Osiris will pay to
Stryker will be an amount equal to (A) the Extended Exclusivity Fee multiplied
by (B) a fraction: (1) the numerator of which is equal to the number of days
between the effective date of termination of this Agreement and the date that
would have been the last day of the Extended Exclusivity Period if this
Agreement had not been terminated early and (2) the denominator of which is
1460.

 

(c)                            In addition, only if Osiris provides such notice
of termination during the Exclusivity Period, then Osiris will make a one-time
payment to Stryker (the “Post-Termination Payment”) equal to the greater of:

 

(i)                                     thirty percent (30%) of the Revenue for
the twelve (12) month period preceding the date on which Osiris provided Stryker
with notice of termination under this Section 8.4; and

 

(ii)                                  [***].

 

Osiris will pay the Post-Termination Payment to Stryker on or before the
effective date of termination under this Section 8.4.

 

8.5                               Stryker Change in Control.  In the event of a
Change of Control with respect to the Stryker division that is performing or
directing the Stryker Services, such that such division is no longer directly or
indirectly controlled by Stryker’s ultimate parent company (a “Stryker Change of
Control”), Osiris may terminate this Agreement by providing Stryker with prior,
written notice of such termination; provided, however, that:

 

(i)                                     in no event will Osiris provide such
notice of termination more than thirty (30) days after the closing date of the
Stryker Change of Control transaction (or Osiris being informed of the
transaction, whichever is later);

 

(ii)                                  if such notice of termination is provided
during the first three (3) years of the Initial Term, such termination will not
become effective until the end of the Initial Term;

 

(iii)                               if such notice of termination is provided
during the last year of the Initial Term, such termination will not become
effective until the date that is one (1) year after the end of the Initial Term
(and the Term will be automatically extended past the Initial Term for such one
(1) year period without any obligation of Stryker to pay any Non-Exclusive
Extension Fee or other amount, provided that the exclusive rights granted to
Stryker under this Agreement will convert to non-exclusive rights effective as
of the end of the Initial Term);

 

--------------------------------------------------------------------------------

***                                 Confidential information has been omitted
and filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

(iv)                              if such notice of termination is provided
during the first three (3) years of the Extended Exclusivity Period, such
termination will not become effective until the end of the Extended Exclusivity
Period;

 

(v)                                 if such notice of termination is provided
during the last year of the Extended Exclusivity Period, such termination will
not become effective until the date that is one (1) year after the end of the
Extended Exclusivity Period (and the Term will be automatically extended past
the Extended Exclusivity Period for such one (1) year period without any
obligation of Stryker to pay any Non-Exclusive Extension Fee or other amount,
provided that the exclusive rights granted to Stryker under this Agreement will
convert to non-exclusive rights effective as of the end of the Extended
Exclusivity Period); and

 

(vi)                              if such notice of termination is provided
during any Extension Term that Stryker has elected pursuant to Section 2.3(c) or
Section 8.1(b), such termination will not become effective until the end of such
Extension Term.

 

8.6                               Termination by Stryker Due to Third Party
Action.  In the event that Stryker’s marketing, promotion or sales of the
Allograft Services is materially, adversely affected by any change in applicable
Laws (excluding, however, any changes in applicable Law governing human
allograft viable bone matrix products and related services generally) or any
action of a third party imposing an injunction against the sales and marketing
activities contemplated by this Agreement (i.e., any action by the FDA or any
other governmental organization and/or any injunction resulting from a third
party claim), unless such third party action is attributable to Stryker’s
marketing or promotion in violation of this Agreement or other wrongful conduct
by Stryker or its Affiliates or Subcontractors that is in violation of this
Agreement, then Stryker shall have the right to terminate this Agreement upon
ninety (90) days prior, written notice to Osiris, unless the third party action
or other basis for such termination is resolved during the aforementioned ninety
(90) day period.  If Stryker terminates this Agreement under this Section 8.6,
then Osiris will pay Stryker, within thirty (30) days after the effective date
of such termination, an amount determined as follows:

 

(a)                           if the notice of termination was provided during
the Initial Exclusivity Period, the Exclusivity Fee Refund that Osiris will pay
to Stryker will be an amount equal to (A) Five Million U.S. Dollars ($5,000,000)
multiplied by (B) a fraction: (1) the numerator of which is equal to the number
of days between the date on which such notice of termination was provided to
Stryker and the date that would have been the last day of the Initial
Exclusivity Period if this Agreement had not been terminated early and (2) the
denominator of which is 1460; or

 

(b)                           if the notice of termination was provided during
the Extended Exclusivity Period, the Exclusivity Fee Refund that Osiris will pay
to Stryker will be an amount equal to (A) the Extended Exclusivity Fee
multiplied by (B) a fraction: (1) the numerator of which is equal to the number
of days between the date on which such notice of termination was provided to
Stryker and the date that would have been the last day of the Extended
Exclusivity Period if this Agreement had not been terminated early and (2) the
denominator of which is 1460.

 

8.7                               Termination for Non-Occurrence of Commencement
Date.  If the Initial Payment Trigger Date has not occurred by February 28,
2015, then Stryker may terminate this Agreement by providing written notice to
Osiris at any time after February 28, 2015, but prior to the date (if any) on
which the Initial Payment Trigger Date actually occurs.

 

8.8                               Effect of Expiration or Termination; Survival.

 

(a)                           In the event of any expiration or termination of
this Agreement, and without prejudice to any other rights and remedies available
to the parties hereunder:  (a) Osiris will provide Allograft Services and
associated Allografts in accordance with Service Orders placed prior to the
effective date of such expiration or termination and (b) all provisions in this
Agreement related to such Service Orders (including provisions regarding payment
of Customer Fees, Commissions and Administrative Fees) will remain in effect
with respect to such Service Orders.

 

--------------------------------------------------------------------------------


 

(b)                           Notwithstanding Section 4.3, in the event of any
expiration or termination of this Agreement during the Initial Exclusivity
Period, or in the event of any termination of this Agreement at the end of the
Initial Exclusivity Period pursuant to Section 2.3(d), Osiris will pay Stryker,
within thirty (30) days after the effective date of such termination, an amount
equal to fifty percent (50%) of the Scientific Strategy Costs that have been
incurred by Stryker.

 

(c)                            Notwithstanding anything to the contrary, in the
event of any expiration or termination of this Agreement (other than by OTI
pursuant to Section 8.2), Stryker shall have the right to continue to sell
Allograft Services with respect to any Allografts remaining in inventory at a
customer until such inventory is exhausted (or, if shorter, until the date that
is six (6) months after the effective date of such expiration or termination (or
such later date as may be agreed upon by the Parties)) (the “Sell-Off Period”). 
The provisions set forth in Section 5.7, Section 5.8, Section 5.9, Section 5.10,
Section 5.11, Section 6.4 and all other provisions in this Agreement that are
applicable to the sale of Allograft Services will continue to apply with respect
to any such sales during the Sell-Off Period, and each Party will continue to
perform its obligations under this Agreement with respect to any such sales
during the Sell-Off Period.  Upon expiration of the Sell-Off Period, Osiris will
be responsible for the disposition of any remaining inventory of Allografts;
provided, however, that in no event will Osiris be permitted to sell or
otherwise provide any Allograft Services with respect to any Allografts that are
in packaging that bears any Bio4 Mark or any other Marks of Stryker or its
Affiliates.

 

(d)                           Termination or expiration of this Agreement will
not relieve either party of its obligations or liabilities for breaches of this
Agreement incurred prior to or in connection with such termination or
expiration.

 

(e)                            Article I (“Certain Definitions”),
Section 2.4(a) (“Bio4 Marks and Bio4 Domain Names”), Section 4.3(a),
Section 5.10 (“Returns”), Section 5.11 (“Refunds and Credits of Customer Fees”),
Section 6.5 (“Supply Failure Payments to Stryker”), Section 8.1(d), Section 8.4
(“Termination by Osiris Due to Osiris Change of Control”), Section 8.6
(“Termination by Stryker Due to Third Party Action”), this Section 8.8 (“Effect
of Termination or Expiration; Survival”), Article IX (“Regulatory Requirements
and Responsibilities”), Article VIII (“Liability”), Article X (“Intellectual
Property”), Article XI (“Confidentiality”), Article XII (“Representations and
Warranties; Disclaimer”), Article XIII (“Liability”), Article XIV
(“Indemnification and Insurance”) and Article XV (“Miscellaneous”) will survive
any termination or expiration of this Agreement.

 

ARTICLE IX
REGULATORY REQUIREMENTS AND RESPONSIBILITIES

 

9.1                               NOTA.  The Parties acknowledge that NOTA
prohibits the purchase and sale of human organs used in human transplantation,
including bone and related tissue, for “valuable consideration.”  The Parties
acknowledge that NOTA permits reasonable payments associated with the removal,
transportation, implantation, processing, preservation, quality control, and
storage of human bone tissue and that Osiris provides services in some of these
areas with respect to the Allografts.  The Parties believe that NOTA permits
payments in connection with the Stryker Services as reasonable payments
associated with the processing, transportation, and implantation of the
Allografts.  The Parties acknowledge and agree that: (i) the Customer Fees to be
paid by Customers to Osiris are in recognition of and are reasonable payment for
the Allograft Service provided by Osiris and (ii) the fees to be paid by Osiris
to Stryker are in recognition of and are reasonable payment for the Stryker
Services.

 

9.2                               Compliance with Law.  Osiris shall comply
with, and shall ensure that all Allograft supplied under this Agreement is
developed, processed, stored, labeled, packaged, and distributed in accordance
with, applicable Law, including 21 C.F.R. Part 1271 and all applicable state and
Canadian tissue bank registration requirements (including laws of California,
Florida, New York, and Maryland), all other applicable federal, state, Canadian
and professional standards and regulations including those of the American
Association of Tissue Banks (the “AATB”), and current good tissue practices.

 

--------------------------------------------------------------------------------


 

9.3                               Osiris Responsibilities.

 

(a)                           Osiris shall recover or cause recovery of donor
tissues in accordance with all applicable Laws.

 

(b)                           Osiris will maintain donor eligibility records and
production records and will make such records available to Stryker (i) during
routine audits by Stryker and (ii) in a timely manner at such other times as
reasonably requested by Stryker.

 

(c)                            Osiris shall obtain and maintain all regulatory
and governmental approvals, certifications and clearances necessary or advisable
to enable Stryker and its Affiliates to market the Allograft Services in
accordance with this Agreement, including all appropriate state licenses, FDA
registrations and AATB accreditations.

 

(d)                           Osiris shall obtain a fully informed authorization
for donation for all donors conforming with guidelines set forth from time to
time by the AATB, and as otherwise required by applicable Law.  Osiris shall use
tissues for the Allografts only from those donors in which the consent allows
the donated tissue to be provided to a for-profit organization for distribution
within the United States and Canada.  Osiris also agrees to reasonably work with
Stryker to investigate means for increasing the volume of tissues available from
donors in which the consent allows the donated tissue to be provided to a
for-profit corporation for distribution outside of the United States.

 

(e)                            Outside of the United States, upon agreement and
budgeting by the JSC, Osiris shall apply for, and satisfy any requirements
needed for obtaining, any regulatory and government approvals, certifications
and clearances related to the activities contemplated under this Agreement, in
each case as requested by Stryker and its Affiliates.  Stryker will provide
Osiris with reasonable assistance with respect to such efforts. The JSC will
select the countries, if any, outside of the United States, for which to apply
for and obtain such approvals, certifications or clearances.

 

(f)                             Osiris shall notify Stryker of any recalls
relating to any Allograft supplied to Customers hereunder within five
(5) business days of receipt of initial information.  Osiris shall be
responsible for all Allograft recalls and for coordinating the recall with
Stryker; provided, however, that Stryker shall be responsible for all
communications with Customers concerning recalls, using messaging for such
communications that is agreed upon by Stryker and Osiris.  Osiris shall be
responsible for the disposition of retrieved Allograft.  Osiris shall be
responsible for all costs associated with Allograft recalls and complaints, and
will promptly reimburse Stryker and its Affiliates for any costs incurred in
connection therewith.

 

(g)                           Osiris shall accept, record, and investigate all
complaints and adverse events regarding any Allograft supplied to Customers
hereunder and shall notify Stryker of such complaints or adverse events and of
the resolution in accordance with the Quality Agreement.

 

(h)                           Osiris shall provide Stryker with copies of all
notices of non-compliance with applicable regulatory requirements (including any
FDA Form 483’s, notices from Health Canada and any state-issued non-compliance
notices) received from any applicable regulatory authority related to Allograft
supplied to Customers hereunder within five (5) business days of receipt.

 

(i)                              Osiris shall be responsible for maintaining
accurate return cards of Allograft distributed under this Agreement.

 

(j)                              Osiris shall comply with all applicable
reporting and vigilance requirements and file all applicable adverse events in
accordance with applicable FDA regulations.

 

(k)                           Osiris shall notify Stryker of the response to all
FDA, AATB and state investigations related to the Allograft supplied to
Customers under this Agreement before said response is sent.

 

9.4                               Stryker Responsibilities.

 

(a)                           Stryker will comply with all applicable Laws in
connection with its activities under this Agreement.

 

--------------------------------------------------------------------------------

 

(b)                           Stryker shall cooperate with Osiris in all recalls
of Allografts or other field actions required for the Allografts supplied to
Customers under this Agreement.

 

(c)                            Stryker shall notify Osiris of any complaints or
adverse events related to the Allograft supplied to Customers hereunder as
determined in the Quality Agreement.

 

(d)                           Stryker agrees to notify Osiris of all notices of
non-compliance with applicable regulatory requirements (including any FDA
Form 483’s, notices from Health Canada and any state-issued non-compliance
notices) received from any applicable regulatory authority related to Allograft
supplied to Customers hereunder within five (5) business days of receipt.

 

(e)                            Stryker shall pay to Osiris a royalty of [***] on
Net Sales (as defined in the NuVasive-Osiris Agreement) of Allograft Services
that qualify as Osiris Products (as defined in the NuVasive-Osiris Agreement)
during the Royalty Term (as defined in the NuVasive-Osiris Agreement).  The
Parties will consult and agree with respect to matters related to the
NuVasive-Osiris Agreement, including with respect to the payment of royalties to
NuVasive and termination of the NuVasive-Osiris Agreement. Stryker agrees to pay
the aforereferenced royalties to Osiris no later than ten (10) days before
Osiris is obligated to pay NuVasive under the NuVasive-Osiris Agreement.

 

9.5          Stryker Inspections.  Osiris shall permit Stryker to inspect the
records and facilities of Osiris solely to the extent required to confirm
Osiris’s compliance with Osiris’s undertakings set forth in this Agreement.  Any
such inspections shall be scheduled prior to the actual inspection by Stryker
(with at least sixty (60) days’ advance notice) to occur during normal business
hours on a date that is mutually-acceptable to the Parties, and shall occur with
such frequency as is reasonably determined by Stryker but no more than twice per
year, plus any additional inspections in accordance with the criteria set forth
in the Quality Agreement.

 

9.6          Quality Agreement.  Within sixty (60) days after the Effective
Date, the Parties shall negotiate in good faith the terms of, and enter into, a
reasonable and customary quality agreement (the “Quality Agreement”).  The
Quality Agreement shall include provisions with respect to, among other things,
release testing, change control procedures with respect to the specifications
and the processing methods for the Allografts and record retention
requirements.  In the event of any conflict between the terms of the Quality
Agreement and the terms of this Agreement, the terms of the Quality Agreement
shall control with respect to Allograft quality-related matters, and the terms
of this Agreement shall control with respect to all other matters.

 

ARTICLE X

INTELLECTUAL PROPERTY

 

10.1        Ownership of Intellectual Property.  Nothing in this Agreement
constitutes a transfer of ownership by either Party with respect to any of its
Intellectual Property Rights, whether previously developed or developed
hereunder.  Without limiting the foregoing or any licenses granted under this
Agreement: (i) Osiris shall retain ownership of its Intellectual Property Rights
related to the Allografts and Allograft Services (including the Osiris Marks and
any clinical or other data it generates related to the Allografts and/or the
Allograft Services), (ii) Stryker shall retain ownership of any and all of its
Intellectual Property Rights, including those related to Stryker’s products and
services and (iii) Stryker shall solely own any and all Intellectual Property
Rights arising from Stryker’s creation of its own promotional materials,
independent of Osiris Promotional Materials, and Stryker will own any
independent contributions it makes to new or modified promotional materials
(separate from the Osiris promotional materials, to which Osiris reserves all
rights).  Following expiration or termination of this Agreement, Osiris will not
use (or permit any of its Affiliates or any Third Party to use) any
contributions that Stryker makes to the Osiris Promotional Materials.

 

--------------------------------------------------------------------------------

***                                 Confidential information has been omitted
and filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

10.2        Enforcement of Intellectual Property. In the event that Stryker
and/or Osiris becomes aware that any of Osiris’ Intellectual Property Rights
related to the Allografts and Allograft Services are being infringed, either
directly or indirectly by any third party, the Party possessing such knowledge
or belief shall promptly notify the other and shall include in its notice all
facts in its possession on which such knowledge or belief is based.  Prior to
bringing suit or notifying a third party of infringement of any of Osiris’
Intellectual Property Rights related to the Allografts and Allograft Services,
Osiris agrees to consult with Stryker.

 

ARTICLE XI

CONFIDENTIALITY

 

11.1        Confidential Information.

 

(a)                           The Receiving Party will not use any Confidential
Information of the Disclosing Party other than in connection with the
performance of its obligations and exercise of its rights under this Agreement,
and will not disclose any such Confidential Information to any third party,
other than the Receiving Party’s Affiliates, and its and their respective
employees, consultants, advisors and contractors, in each case who are bound by
obligations of confidentiality at least as protective of the Disclosing Party’s
Confidential Information as those set forth herein.  The Receiving Party agrees
to be contractually responsible for and defend the Disclosing Party against any
losses arising from or relating to use or disclosure (to the extent such use or
disclosure is in violation of this Section 11.1) of the Disclosing Party’s
information by an Affiliate or other person to which the Receiving Party
disclosed or otherwise made available the Disclosing Party’s information.

 

(b)                           The Receiving Party will maintain the
confidentiality of the Disclosing Party’s Confidential Information, using no
less than a reasonable degree of care.

 

(c)                            If the Receiving Party is requested to disclose
any of the Disclosing Party’s Confidential Information pursuant to any subpoena
or requirement under applicable Law, the Receiving Party will give the
Disclosing Party written notice of the request and sufficient opportunity to
contest the order and/or seek an appropriate protective order, or other remedies
or protections, for the purpose of resisting or restricting the disclosure and
protecting the confidentiality of the Confidential Information, including
protecting this Agreement and anything related to it as available on an
“attorneys eyes” only basis in litigation.  Without limiting the foregoing, each
Party may disclose the other Party’s Confidential Information to the extent
necessary to comply with any securities Laws applicable to such Party or the
rules or regulations of any securities exchange on which such Party’s stock is
listed.

 

ARTICLE XII
REPRESENTATIONS AND WARRANTIES; DISCLAIMER

 

12.1          Stryker Representations and Warranties.  Stryker represents and
warrants (and, where applicable, covenants) to Osiris as follows:

 

(a)                           Organization and Power.  Stryker is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of New Jersey.  Stryker has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.

 

(b)                           Enforceability.  This Agreement has been duly
executed and delivered by Stryker and constitutes a valid and binding obligation
of Stryker, enforceable in accordance with its terms (in each case except as
limited by the application of bankruptcy, moratorium and other laws affecting
creditors’ rights generally and as limited by the availability of specific
performance and the application of equitable principles).

 

--------------------------------------------------------------------------------


 

(c)                            No Violation.  Stryker is not subject to or
obligated under its articles of incorporation, bylaws, or any applicable Law, or
any agreement, instrument, license or permit, or subject to any order, writ,
injunction or decree, which would be breached or violated by its execution,
delivery or performance of this Agreement.

 

(d)                           Litigation.  There are no actions, suits,
proceedings, orders or investigations pending or, to the best of Stryker’s
knowledge, threatened against or affecting Stryker at law or in equity, or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
would adversely affect Stryker’s performance under this Agreement.

 

(e)                            Compliance.  Stryker will comply in all material
respects with all Laws applicable to its performance under this Agreement.

 

(f)                             No Debarment.  Stryker is not debarred under
subsections 306(a) or (b) of the Act and has not and will not use in any
capacity the services of any person or entity debarred under such law with
respect to its performance of this Agreement.  Stryker will immediately notify
Osiris in writing in the event that it or any such person or entity is debarred
during the Term.

 

(g)                           Allografts and Allograft Services.  Stryker will
perform all services under this Agreement in a professional manner and in
accordance with applicable Laws.

 

(h)                           Non-Infringement.  To Stryker’s actual knowledge,
and except to the extent provided by Osiris, any marketing material content
created by Stryker will not infringe any Copyright or Mark of any third party.

 

12.2          Osiris Representations and Warranties.  Osiris represents and
warrants (and, where applicable, covenants) to Stryker as follows:

 

(a)                           Organization and Power.  Osiris is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Maryland.  Osiris has all requisite corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.

 

(b)                           Enforceability.  This Agreement has been duly
executed and delivered by Osiris and constitutes a valid and binding obligation
of Osiris, enforceable in accordance with its terms (in each case except as
limited by the application of bankruptcy, moratorium and other laws affecting
creditors’ rights generally and as limited by the availability of specific
performance and the application of equitable principles).

 

(c)                            No Violation.  Osiris is not subject to or
obligated under its articles of incorporation, bylaws, or any applicable Law, or
any contract, agreement, instrument, license or permit, or subject to any order,
writ, injunction or decree, which would be breached or violated by its
execution, delivery or performance of this Agreement.  Osiris is not (and
covenants that it at no time during the Term will become) subject to any
agreement with or obligation to any third party or any other legally binding
commitment of any kind or nature whatsoever that may conflict with, diminish or
limit in any manner the full right and authority of Osiris to grant the
exclusive rights granted to Stryker under this Agreement and to otherwise
perform under this Agreement.  Osiris further covenants that it will not divest
itself of any right now or hereafter possessed where the effect of so doing may
be to diminish or impair Stryker’s rights under this Agreement.

 

(d)                           Litigation.  There are no actions, suits,
proceedings, orders or investigations pending or, to the best of Osiris’s
knowledge, threatened against or affecting Osiris at law or in equity, or before
or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
would adversely affect Osiris’s performance under this Agreement.

 

--------------------------------------------------------------------------------


 

(e)                            Non-Infringement.  To the best of Osiris’s
knowledge, the marketing and provision of the Allografts and Allograft Services
to Customers in accordance with this Agreement, and the use of the Allografts
and Allograft Services by Customers for their intended purposes will not
infringe any Intellectual Property Rights of any third party.  Osiris has
obtained, and will at all times during the Term maintain, all licenses and
rights necessary for Osiris and Stryker to perform under this Agreement with
respect to the Allografts and Allograft Services.  Osiris represents and
warrants that any prior transactions with third parties have not resulted in the
loss of any Intellectual Property Rights necessary for both Osiris and Stryker
to perform under this agreement, including any prior agreements with
NuVasive, Inc. and Mesoblast International Sarl.

 

(f)          Compliance.  Osiris will comply in all material respects with all
Laws applicable to its performance under this Agreement.

 

(g)                           No Debarment.  Osiris is not debarred under
subsections 306(a) or (b) of the Act and has not and will not use in any
capacity the services of any person or entity debarred under such law with
respect to its performance of this Agreement.  Osiris will immediately notify
Stryker in writing in the event that it or any such person or entity is debarred
during the Term.

 

(h)                           Allografts and Allograft Services.  Osiris will
perform all Allograft Services in a professional manner and in accordance with
applicable Laws.  Each Allograft, at the time received by the applicable
Customer:  (i) will conform to all applicable specifications and not be
adulterated or misbranded, within the meaning of the Act and (ii) will be free
and clear from all liens, encumbrances, and defects of title.

 

12.3        Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 12,
NEITHER PARTY MAKES, ANY REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED WITH RESPECT TO THE ALLOGRAFTS, THE ALLOGRAFT SERVICES, THE STRYKER
SERVICES OR OTHERWISE ARISING FROM OR RELATING TO THIS AGREEMENT, AND EACH PARTY
HEREBY DISCLAIMS ALL OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT, AND ANY REPRESENTATIONS OR WARRANTIES ARISING FROM COURSE OF
DEALING, COURSE OF PERFORMANCE OR USAGE OF TRADE.

 

ARTICLE XIII
LIABILITY

 

13.1        Liability Exclusions.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES (INCLUDING DAMAGES FOR LOSS OF BUSINESS, LOSS OF PROFITS OR
THE LIKE) ARISING OUT OF OR RELATING TO THE ALLOGRAFTS, THE ALLOGRAFT SERVICES,
THE STRYKER SERVICES OR OTHERWISE ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
SUCH PARTY’S PERFORMANCE HEREUNDER, EVEN IF A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF THE CAUSE OF ACTION (WHETHER IN
CONTRACT, TORT, BREACH OF WARRANTY OR OTHERWISE).

 

13.2        Exceptions.  Notwithstanding anything to the contrary, the liability
exclusions set forth in Section 13.1 will not apply:  (i) to the extent that
acts or omissions of a Party constitute gross negligence, fraud or willful
misconduct or (ii) to the Parties’ respective indemnity obligations under
Article XIV with respect to Third Party Claims.

 

--------------------------------------------------------------------------------


 

ARTICLE XIV

 

INDEMNIFICATION AND INSURANCE

 

14.1        Indemnity by Osiris.  Osiris shall defend, at its cost, indemnify
and hold harmless Stryker and its Affiliates, and their respective directors,
employees, officers and agents (collectively, the “Stryker Indemnitees”) from
and against any and all liability, demands, damages, fines, costs and expenses
(including, without limitation reasonable legal fees and expenses) and losses
(including, without limitation, with respect to death, personal injury, illness
or property damage) (collectively, “Losses”), in connection with any Third Party
claim, complaint, demand, suit, action, investigation or proceeding
(collectively, “Third Party Claims”) to the extent arising from, or alleged to
arise from:  (i) death or injury to any Person resulting from any Allograft or
Allograft Services provided by Osiris, (ii) any breach of any representation,
warranty or covenant or agreement of Osiris under this Agreement, (iii) the
gross negligence or intentional misconduct, whether by action or inaction, of
Osiris or any of its Affiliates or any of their respective personnel or
subcontractors or (iv) any claim that the marketing, promotion, processing,
manufacturing, offer for sale, sale, use or distribution of Allograft supplied
or other Allograft Services provided hereunder infringes, misappropriates or
violates any Intellectual Property Rights or any other proprietary or
contractual right of any third party or Person (except for any claim that
marketing material content created by Stryker or its Affiliates or agents
infringes any third party copyrights or trademarks).

 

14.2        Indemnity by Stryker.  Stryker shall defend, at its cost, indemnify
and hold harmless Osiris and its Affiliates, and their respective directors,
employees, officers and agents (collectively, the “Osiris Indemnitees”) from and
against any and all Losses in connection with any Third Party Claim to the
extent arising from, or alleged to arise from: (i) the gross negligence or
intentional misconduct, whether by action or inaction, of Stryker or any of its
Affiliates or any of their respective personnel or subcontractors in the
performance of the Stryker Services or (ii) any breach of any representation,
warranty or covenant or agreement of Stryker under this Agreement.

 

14.3        Indemnity Procedures.  A Party seeking indemnification for a Third
Party Claim under Section 14.1 or Section 14.2 will give the Indemnitor written
notice of the Third Party Claim promptly (and in any event within fifteen (15)
calendar days after the service of the citation or summons); provided, however,
that the failure to give timely notice hereunder will not affect rights to
indemnification hereunder, except to the extent that Indemnitor demonstrates
actual damage caused by such failure.  Indemnitor may elect to direct the
defense or settlement of any such Third Party Claim by giving written notice to
the Party seeking indemnity, which election will be effective immediately upon
receipt by the Party seeking indemnity of such written notice of election.  The
Indemnitor will employ counsel selected by the Party seeking indemnity to defend
any such Third Party Claim and/or to compromise, settle or otherwise dispose of
the same, all at the expense of the Indemnitor; provided, however, that the
Indemnitor will not settle, or consent to any entry of judgment in, any such
Third Party Claim without obtaining either:  (i) an unconditional release of the
Party seeking indemnity (and all of its other Indemnified Parties) from all
liability with respect to all claims underlying such Third Party Claim or
(ii) the prior, written consent of the Party seeking indemnity, and in both
cases without any additional obligations on the part of Stryker.  The Parties
will fully cooperate with each other in any such Third Party Claim and will make
available to each other any books or records useful for the defense of any such
Third Party Claim.

 

14.4        Insurance.  Osiris shall maintain general liability insurance,
including products liability coverage, and professional/ errors & omissions
liability insurance each in a minimum amount of [***] per occurrence or claims
and [***] in the annual aggregate annually, with deductibles not exceeding
[***] per occurrence or claim that provides coverage for the Allografts, the
Allograft Services and the transactions contemplated by this Agreement.  At a

 

--------------------------------------------------------------------------------

***                                 Confidential information has been omitted
and filed separately with the Securities and Exchange Commission.  Confidential
treatment has been requested with respect to this omitted information.

 

--------------------------------------------------------------------------------


 

minimum, Osiris shall maintain such insurance coverage required hereunder for
the entire Term and for a period of not less than five (5) years following
expiration or termination of the Agreement, if any such policy shall provide
coverage on a claims made basis, Osiris shall be required to maintain a claims
made policy providing such coverage for an additional period of not less than
five (5) years following the expiration or termination of this Agreement.  Each
policy required hereunder shall name Stryker and its Affiliates as additional
insureds with respect to this Agreement.  Osiris shall deliver to Stryker a
certificate from the insurance carrier or broker evidencing such coverage and
the fact that Stryker and its Affiliates are named as additional insureds for
the general/ product liability insurance and noting any exclusions and agreeing
to provide no less than thirty (30) days’ prior written notice to Stryker in the
event of a material change in coverage or policy cancellation.

 

ARTICLE XV
MISCELLANEOUS

 

15.1        Relationship of the Parties.  Nothing contained in this Agreement
shall be construed to place the Parties in a relationship of partners, joint
ventures, or principal and agent.  Neither Party is authorized to assume or
undertake any obligation of any kind, expressed or implied, on behalf of the
other Party.

 

15.2        Assignment; Change of Control.  This Agreement and the rights and
duties appertaining hereto may not be assigned or otherwise transferred by
either Party without first obtaining the written consent of the other Party,
which consent shall not be unreasonably withheld.  Any such purported assignment
or transfer without the written consent of the other Party shall be null and of
no effect.  Notwithstanding anything to the contrary, either Party (the
“Transferring Party”) may, without the consent of the other Party, assign or
otherwise transfer this Agreement:  (i) to an Affiliate of the Transferring
Party or (ii) in connection with a Change of Control involving the Transferring
Party (or involving the line of business of the Transferring Party to which this
Agreement relates), subject, however, to Section 7.1 and Section 8.4 in the case
of an Osiris Change of Control and Section 8.5 in the event of a Stryker Change
of Control).

 

15.3        Notices.  All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when personally delivered or
sent by telecopy (with hard copy to follow), (ii) one (1) business day following
the day when deposited with a reputable and established overnight express
courier (charges prepaid), or (iii) three (3) days following mailing by
certified or registered mail, postage prepaid and return receipt requested. 
Unless another address is specified in writing, notices, demands and
communications to Stryker and Osiris shall be sent to the addresses indicated
below:

 

Notices to Stryker:

 

Howmedica Osteonics Corp.

2 Pearl Ct.

Allendale, New Jersey 07401

Attn: Vice President of Business Development



With copy to (which shall not constitute notice): Legal Counsel

 

Notices to Osiris:

 

Osiris Therapeutics, Inc.

7015 Albert Einstein Avenue

Columbia, Maryland 21046

Attn: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

With copy to (which shall not constitute notice): Chief Legal Counsel

 

and

 

With copy to (which shall not constitute notice):

 

McKenna Long & Aldridge LLP

303 Peachtree Street, Suite 5300

Atlanta, Georgia 30308

Attn: Michael Cochran

 

15.4        Public Announcements.  No Party hereto shall issue any press release
or make any public announcement of any type whatsoever relating to the subject
matter of this Agreement, including the terms, conditions, and status of the
transactions contemplated herein, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed by such other
Party.  Notwithstanding the foregoing, either Party may make any public
disclosure that it believes in good faith is required by applicable Law or the
rules or regulations of any securities exchange on which such Party’s stock is
listed, in which case the Party making such disclosure shall use its reasonable
efforts to advise the other Party prior to making such disclosure.  All requests
for written consent of Stryker under this Section 15.4 shall be directed to the
Corporate Vice-President - Government Affairs, Public Affairs, Corporate
Communication of Stryker, Inc.

 

15.5        Unforeseen Occurrences.  In the event that either Party is unable to
perform any of its obligations under this Agreement, or to enjoy any of its
benefits because of any of the following events, but only to the extent such
event is beyond the reasonable control of the Party affected by such event and
such event occurs without the fault or negligence of such Party or any of its
subcontractors or suppliers:  an act of God, disruption in transportation
system, fire, flood, earthquake, storm, war, riot, revolt, act of a public
enemy, embargo, explosion, civil commotion, loss or shortage of power or any
law, rule, regulation, order or other action by any public authority (a “Force
Majeure Event”), the Party who has been so affected shall immediately give
written notice to the other Party and shall use commercially reasonable efforts
to resume performance in accordance with this Agreement as promptly as
possible.  Upon receipt of such notice, all obligations under the Agreement
shall be immediately suspended for the duration of the Force Majeure Event.  If
the period of nonperformance exceeds ninety (90) days from the receipt of notice
of the Force Majeure Event, the Party whose ability to perform has not been so
affected may by giving written notice terminate the Agreement without penalty or
payment required by either party except as provided in Section 8.6.  Delays in
delivery due to a Force Majeure Event shall automatically extend the delivery
date for a period equal to the duration of such Force Majeure Event.  Any
acceptance or warranty period affected by a Force Majeure Event shall likewise
be extended for a period equal to the duration of such Force Majeure Event. 
Notwithstanding anything to the contrary, Force Majeure Event shall not include
(and a Party shall not be entitled to benefit from this Section 15.5 on account
of):  (i)  any governmental action of an enforcement nature that arises from or
relates to such Party’s failure to comply with any Law applicable to such
Party’s performance hereunder (including, in the case of Osiris, Osiris’s
performance of the Allograft Services) or (ii) any other event that arises from
such Party’s negligence or willful misconduct, or that could have been avoided
if such Party had not failed to take reasonable precautions to do so.  For the
avoidance of doubt, materials shortages, strikes, slowdowns or other labor
related delays are not Force Majeure Events.

 

15.6        Governing Law.  THE LAWS OF THE STATE OF NEW YORK AND THE FEDERAL
LAWS OF THE UNITED STATES OF AMERICA SHALL GOVERN ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEABILITY OF THIS AGREEMENT AND
THE APPENDICES ATTACHED HERETO, AND THE PERFORMANCE OF THE OBLIGATIONS IMPOSED
BY THIS AGREEMENT, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
RULES OR PROVISIONS (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK OR THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA.

 

--------------------------------------------------------------------------------


 

15.7        Dispute Resolution.

 

(a)                           Subject to Section 15.7(f), in the event of any
dispute or disagreement between or among the parties following the Effective
Date that directly or indirectly arises from or relates to this Agreement or the
performance of any Party hereunder (a “Dispute”), such Dispute shall, upon the
written request of either Party, first be referred to the JSC, which shall
promptly meet in a good faith effort to resolve the Dispute.  If the JSC does
not agree upon a decision within ten (10) calendar days after reference of the
matter to the JSC, then the Dispute shall then be referred to a senior
representative (for Osiris, the Chief Executive Officer or Chief Financial
Officer; for Stryker, the President or any Vice President) with decision-making
authority to meet and confer regarding the Dispute.  Such senior representatives
shall promptly meet in a good faith effort to resolve the Dispute.  If the
Representatives do not agree upon a decision within thirty (30) calendar days
after reference of the matter to them, each Party shall be free to exercise the
remedies available to it under Section 15.7(b) below.

 

(b)                           The Parties agree that any claims arising under
this Agreement shall be exclusively venued in the state and federal courts
located in New York County, New York.  Each Party hereby irrevocably submits to
the exclusive jurisdiction of such courts for any such claims, and waives any
objections to the laying of venue in such courts.  Each party further agrees
that service or any process, summons, notice or document in the manner provided
for in Section 15.3 shall be effective service of process for any action, suit
or proceeding in any such court with respect to any matters to which it has
submitted to jurisdiction in this Section.

 

(c)                            Notwithstanding any of the foregoing, each Party
shall have the right, without waiving any right or remedy available to such
Party under this Agreement or otherwise, to seek and obtain from any court of
competent jurisdiction any interim or provisional relief that is necessary or
desirable to protect the rights or property of such Party.

 

(d)                           During the pendency of any Dispute, each Party
will continue to perform its obligations under this Agreement, unless and until
such time as this Agreement expires or is terminated in accordance with its
terms.

 

15.8        Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held to be prohibited by
or invalid, illegal or unenforceable under applicable law in any respect by a
court of competent jurisdiction, such provision shall be ineffective only to the
extent of such prohibition or invalidity, illegality or unenforceability,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible.

 

15.9        Interpretation.  The headings and captions used in this Agreement
are for convenience of reference only and do not constitute a part of this
Agreement and shall not be deemed to limit, characterize or in any way affect
any provision of this Agreement, and all provisions of this Agreement shall be
enforced and construed as if no caption or heading had been used herein or
therein.  Each defined term used in this Agreement shall have a comparable
meaning when used in its plural or singular form.  The use of the word
“including” (or variations thereof) herein shall mean “including without
limitation” and, unless the context otherwise requires, “neither,” “nor,” “any,”
“either” and “or” shall not be exclusive.  The Parties intend that each
representation, warranty and covenant contained herein shall have independent
significance.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

15.10      Amendment and Waiver.  This Agreement may be amended, modified or
altered only by an instrument in writing duly executed by both Parties.  No
course of dealing between or among any Persons having any interest in this
Agreement shall be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any Person under or by reason of
this Agreement.  No waiver of any of the provisions of this

 

--------------------------------------------------------------------------------


 

Agreement shall be deemed or shall constitute a waiver of any other provisions,
whether or not similar, nor shall any waiver constitute a continuing waiver.

 

15.11      Entire Agreement.  This Agreement (together with the Quality
Agreement) contains the entire agreement of the Parties with respect to the
subject matter hereof and shall be deemed to supersede all prior agreements,
whether written or oral.

 

15.12      Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

15.13      Delivery by Facsimile.  This Agreement and any signed agreement or
instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or by other electronic transmission of a manual signature (by portable
data format (PDF) or other method that enables the recipient to reproduce a copy
of the manual signature) shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. 
At the request of any Party, the other Party shall re-execute original forms
thereof and deliver them to the requesting Party.

 

(signature page follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

 

HOWMEDICA OSTEONICS CORP.

 

OSIRIS THERAPEUTICS, INC.

 

 

 

By:

/s/ Spencer S. Stiles

 

By:

/s/ Lode Debrabandere

 

 

 

 

 

Print Name: Spencer S. Stiles

 

Print Name: Lode Debrabandere

 

 

 

Title: President

 

Title: President & CEO

 

--------------------------------------------------------------------------------
